      Case 1:18-cv-05873-TCB-JSA Document 1 Filed 12/26/18 Page 1 of 8




                     IN T}IE UNITED STATES DISTRICT COIJRT
                    FOR TI{E NORTI-IERN DISTRICT OF GEORGIA
                                ATLANITA DIVISION

BARBAITTA. COOPER,                         )
                                           )
      Ptraintiff,                          )
                                           )     CIVIL ACTIOhINO.
V.                                         )
                                           )
suNcoAST RESTORATION                &      )
WATERPROOFING,LLC,                         )
                                           )     JTJRY   TRIAL DEMANDED
      Defendant.                           )

                                       COMPLAINT

       COMES NOW Barbara A. Cooper ("Cooper"), Plaintiff herein, and files this

Complaint against the above-named Defendant, SunCoast Restoration &

Waterproofing, LLC, ("SunCoast") as follows:

Introduction

       This is a civil rights lawsuit seeking both compensatory and punitive

damages, plus attorney's fees and the costs of litigation for discrimination on the

basis of sex perpetrated by Defendant herein through the conduct of Defendant

against Plaintiff in violation of Title   VII of the Civil Rights Act of 1964,42 U.S.C.

$ 2000e-5 , et seq.   ("Title VII"), retaliation against Plaintifffor taking medical

leave in violation of the Family and Medical Leave Act       of 1993, 29 U.S.C. $

 2601, et seq.   ("FMLA"),   as   well as Defendant's Qommon law and statutory

obligations to Plaintiff. Defendant's treatment of Ms. Cooper was grossly
      Case 1:18-cv-05873-TCB-JSA Document 1 Filed 12/26/18 Page 2 of 8




negligent of her physical and emotional well-being, causing her emotional distress

and embarrassment which persists to this       day. Cooper seeks damages, pre-

judgment interest, costs (including attorney's fees), and equitable and declaratory

relief to the fullest extent allowed by law.

I.     THE PARTIES

1.     plaintiffBarbara Cooper is and at all times material hereto has been a female

 citizenof the United States and a resident of Decatur, Georgia. Plaintiffwas an
ooemployee" of Defendant SunCoast as that term is defined under Title     VII, the

FMLA, and related applicable case law.

Z.     Defendant SunCoast is a retail establishment serving the general public and

      o'employer" as that term is defined under Title    VII, the FMLA, and related
is an

applicabte case law. SunCoast employed Plaintiffat its location in Brookhaven,

Georgia.

II.    JURISDICTION AI{D YEIYtIf,

3.     Ms. Cooper performed work for SunCoast within the jurisdiction of this

Court during the applicable statute of limitations. Ms. Cooper was terminated on

 October 3,2017 , filed a timely Charge of Discrimination with the Equal

 Employment Opportunity Commission ("EEOC"), and received a statutory notice

 of her right to sue from EEOC on September 28,2018. Ms. Cooper has thus
      Case 1:18-cv-05873-TCB-JSA Document 1 Filed 12/26/18 Page 3 of 8




satisfied the statutory condition precedent set forth in Title
                                                                 vII   for filing these

claims with this Court.

4.    At all times material herein, Defendant SunCoast has been authorized to
                                                                      in the State
conduct business within the State of Georgia, has transacted business

of Georyia, employed Plaintiff in the State of Georgia, and has regularly solicited
                                                                         rendered
business and derived substantial revenue from goods used and/or services

in the State of Georgia. Defendant SunCoast is an active corporation with a

principal office at2572 Apple Valley Rd NE, Ste. 200, Brookhaven, GA 30319.

Defendant SunCoast can be served with a summons and a copy of Plaintiff              s


Complaint by service upon its registered agent, Sandra Green, located at3l32

Frontenac Ct., NE, Brookhaven,     GA   30319-

 5.    Venue for this action is proper in this district and division pursuant to 28

U.S.C. $ 1391 because Plaintiffresides in this judicial district, all of the and events

 and omissions giving rise to the claims herein occurred in this       judicial district, and

 the employment at issue and events giving rise to the claims herein occurred in this

 district and division.

 O.     This Court has jurisdiction of this action pursuant to 28 U.S.C. $ 1331.
          Case 1:18-cv-05873-TCB-JSA Document 1 Filed 12/26/18 Page 4 of 8




III.      FACTS SUPPORTING PLAINTIFF'S CLAIMS
                                                                  projects as the
7.        SunCoast is a construction company specializing in such

structural restoration of parking decks, elevated concrete slabs, terraces, exterior

walls on mid and higlr-rise structures, waterproofing, and masonry repair'

g.        Ms. Cooper was employed by SunCoast between Septembet 16,2016 and

                                                                        the
October 3,2017. Ms. Cooper was employed as a superintendent and, during

last two weeks of her employment, a laborer.

g.        During Ms. Cooper's employment, she was repeatedly and continuously

discriminated against on the basis of her sex. Specifically, Ms. Cooper was treated

aS an     inferior, "second-class" citizen because she waS the only female

superintendent in a male-dominated company in a male-dominated industry.

 10.      The stress and continued harassment referenced in the immediately-

preceding paragraph ultimately led Ms. Cooper to request a demotion from

superintendent. SunCoast acquiesced to Ms. Cooper's request and, on or about

 September ?5,2017, she was reassigned from a superintendent to worker.

 1   l.   On September 27 and 28, 2017 , Ms. Cooper was hospitalized for a medical

 emergency. Soon after admittance to the hospital, Ms. Cooper had her sister call

 SunCoast and inform SunCoast of her hospitalization.
       Case 1:18-cv-05873-TCB-JSA Document 1 Filed 12/26/18 Page 5 of 8




lZ.    SunCoast claims that it, pursuant to its policy, it was not sufficient
                                                                              for Ms.

                                                                        contacted
Cooper's sister to contact the company, but that Ms. Cooper should have

the company directly from her hospital bed.

13. Upon her return to work, Ms. Cooper's supervisor requested documentation
from Ms. Cooper regarding her hospitalization. Ms. Cooper refused to provide

medical documentation directly to her supervisor, but instead provided that

information to SunCoast's human resources' personnel.

 14.   Ms. Cooper returned to work on October 2,2017, but left at the beginning of

her lunch break, with her supervisor's permission, to attend a court hearing.

15. On October 3,2018, Ms. Cooper received a text from SunCoast informing
her that she was being terminated and did not need to report to work'

16.    SunCoast has admitted, under oath, that Ms. Cooper was terminated as a

result of "the whole hospital thing,"

IV.    PLAINTIFF'S CLAIMS

 Count One: Discrimination on the Basis of Sex in Violation of Title YII of the
                         Civil Rights Act of 1964

 17.   During Cooper's employment with SunCoast, SunCoast intentionally treated

Ms. Cooper differently and less favorably than similarly-situated male employees.

 18.    At the time the above-refbrenced actions occurred, Ms. Cooper was female

 and subject to the protection of Title   VII.
       Case 1:18-cv-05873-TCB-JSA Document 1 Filed 12/26/18 Page 6 of 8



                                                                      basis of her
19.    SunCoast's conduct in discriminating against Ms. Cooper on the

sex violated Ms. Smith's rights under Title   VII of the Civil Rights Act of 1964,42

U.S.C. 20003, et seq. See, e.g. Young v. United Parcel Service, Inc',135
                                                                         S' St'


1338 (2015); Byrdv. Lakeshore Hospital,30 F.3d 1380       (1lth cir., 1994)'

20. Ms. Cooper has fulfilled all statutory requirements necessary to file a charge
of sex discrimination and retaliation under Title VII.

Count Two: Retaliation in Violation of the Familv and Medical Leave Act

21. By its actions alleged herein, Defendant willfutty, knowingly and/or
recklessly violated provisions of the FMLA and corresponding federal regulations.

 22. As a result of Defendant's violations of the FMLA, Plaintiff s employment
was terminated.

 23. The FMLA provides up to 12 weeks of leave for qualified employees and
protects employees from retaliation for taking medical leave.

 24.    SunCoast terminated Plaintiff one day after returning from her protected

medical leave.

 25.    Defendant did not make a good faith effort to comply with the FMLA with

 respect to their termination of Plaintiff.

 26.    As a result of the unlawful acts of Defendant, Plaintiff has been adversely

 affected in an amount to be determined at trial, and is entitled to recovery of such




                                              6
      Case 1:18-cv-05873-TCB-JSA Document 1 Filed 12/26/18 Page 7 of 8



                                                              fees, costs and other
amounts, liquidated damages, prejudgment interest, attorneys'

compensation.

Relief Sousht

      Ms. Cooper seeks a judgment against Defendant granting her compensatory

(including, but not limited to back pay, front pay, and loss of benefits), statutory,

exemplary and punitive damages, interest, liquidated damages, attorneys' fees,
                                                                         jury and this
costs of litigation, and any and all additional relief as an empaneled

Cogrt deem appropriate. Recognizing damages in this matter are continuing,
                                                                           Ms'

Cooper demands no less than two hundred fifty thousand dollars ($250,000.00).

Conclusion

       WHEREFORE Plaintiff respectfully requests a trial by iury on all        of

plaintifps claims which are so triable, and that judgment be entered in Plaintiffs

favor and against Defendant on all counts set forth above.

       Respectfully submitted this 26thday of December, 201 8.
                                           ,i
                                                                r''t'




                               THE KJ{SPERS FIRM, LLC
                               152 New Street, Suite 1098
                               Macon, GA 31201
                               4A4-944-31 28 (Phone)
                               t:-isrfi'hfltffs:   fir $
                                     Case 1:18-cv-05873-TCB-JSA Document 1 Filed 12/26/18 Page 8 of 8

JS   44 (Rev.06ll7)                                                                              CIVIL COVERSHEET
rhers44civircoversheetandtheinformationcontain'uF*t\#fif3[lfJ:i:J3iit3t]ffitr"U?i'#B6*ffi11'r?l:[tf"f*fg?gSg*'rtfef#"!'c3;f:]",ff^
;r;;J'b;i;irt ruiei of court.approttd by qgJyl
                              This form,'
                                                                            rHts FoRN.)
rffi#;Filih;i"!'ti-iiiir aL["t irii"i. ri#r r,vsrn'ucnoys or,t Nexr PAGE oF
                                                                                      DEFENDANTS
I. (a) PLAINTIFFS
                                                                                                                                               SUNCOAST RESTORATION & WATERPROOFING, LLC
BARBARA A. COOPER

                                                                                                                                                 County of Residence of First Listed              Defendant FULTON
         (b)       Counry of Residence of First Listed Plaintiff D-FCAT-UR
                                                                                                              -                                                                  (In u.s. PL4IWIFF          CISE'S ONLY)
                                     {EXCEPTItr U.S. PLANTIFF CISES)
                                                                                                                                                  NOTE:       IN LAND CONDEMNATION CAqEiS, usE THE LOCATION OF
                                                                                                                                                              THE TRACT OF LAND INVOLVED.

                                                                                                                                                   Attorneys ( lf Knownl
         (C)       Attorneys (Firm   Nome, Address, and Telephone Number)

Tyler B. Kaspers, The Kaspers Firm, LLC
tSZ New Street, Ste. 1098 Macon, GA 31201
(404) 944-3128
                                                                                                                          m- cruzrNsglP                              OF PRINCIPAL PARTIES Fto"                             on "x" in one Boxfor Ptaintiff
IL BASIS OF JURISDICTION (Ptoce an "X" in one Box ontfl                                                                                       (Fot'Diventity Cases   Onty)                                             ard One Box.for Defendant)
                                                                                                                                                                         PTII DEF                            PTT                                     DEF
DI                                                   t I        Federal Question
                                                                                                                                                                                                                                                     n4
             u.S. Governmeilt
                                                                  (Lt.S. Goverumettt Nol a PortY)                               CitizeirofThisState                      il I n I hcorporatedorPrincipalPlace n 4
                    Plaintiff                                                                                                                                                                      of Business ln This State

                                                                                                                                Citizen of Another State                 n2            il 2      lncorporated andPnncipal Place            u 5 ll       5
 tl 2                Gcverrunent
                I-1.S.
                                                                                                                  lll)                                                                              of Busiaess ln Another State
                    Defendaut                                     {ndicate Citizenship of Parties in ltem
                                                                                                                                                                         n3             n 3      Foreign Nation                            il 6 il6

                                                                                                                                                                                        Click here for: NaEng tl Suit Code Dessnpltgq$,
              rrtri! Ar:
         {-(INTRA.-T
                         Trrr
 IV . T\A I UIII:/ 1'T DLJI
                                      (.rrlrtTr

                                             I
                                              T #{rfice gn 4
                                                                            ,         TORTS                              . ,,                                                               m                          J     375 False Claims Act
                                                    PERSONAL INJURY                              PEN^SONAL INJURY                J        625 Drug Related Seizure               J    422 Appeal2S LISC 158
 |r       I l0 Insurance
                                                                                                                                              of PropertY 2l USC Eel             J    423 Withdrawal                   n     376 Qui Taru (31 USC
 f        120 Marine                             L1 3 t0 Airplane                           f    365 Personal InjurY -
                                                                                                                                                                                                                                  3729{a'l)
 3                                               tI 3t5 Airplane Product                              Product tiabilitY          f        690 Other                                       28 USC 157
          130 Miller Act
                                                                                            1    367 Health Care/
                                                                                                                                                                                                                       il    400 $tate ReaPPortionment
 iI       140 Negotiable Instrument                             Liability                                                                                                                                              n     410 Antitrust
 3        150 Recovery of OverPaYmeut            il       32o Assault, Libel &                       Pharmaceutical
                                                                                                                                                                                 il   820 L:opyrights                  tI    43S Banks and Banking
              & Enforcement of Judgrnent                      Slander                                Personal lnjurY
                                                                                                                                                                                 il   830 Patent                       t     450 Commerce
 n        l5l Medicare Act                           n    330 Federal EmPloY*rs'                     Product LiabilitY
                                                                                                                                                                                 n    835 Patent - Abbreviatsd         il    460 Deportation
 n        t52 Recovery of Defaulted                             Liability                   f    363 Asbestos Personal
                                                                                                                                                                                                                       il    470 Racketeer lnfluenced and
                                                                                                                                                                                            New Drug APPlicotion
              StudEnt l.oans                         *    340 Marine                                  Injury Product
                                                                                                                                                                                 C    S40 Trademark                              Comrpt Organizations
              (Excludes Vetsrans)                    3    345 Marine Producr                        Liabiliqv                                                                    -_T6emf,_SEf,UBITT                    tl    480 Consumer Credit
                                                                                                PERSONAL PROPERTY                                      LABOR
 il       153 Recovery of OverPaYment                           Liability
                                                                                                                                     3                                           il   861 HIA {13e5tr'                 il    490 Cable/Sat TV
              of Veteran's Beneftts                  n    350 Mator Vehicle                 I    370 Other Fraud                          710 Fair Labor Standar&s

 tI       160 Stockholders' Suits                    tI   355 Motor Vehicle                 3    371Truth in Lending                             Act                             lI   362 Black ["ung (923)            fl    850 Securities/Commoditied

 I        190 Other Contract                                  Product LiabititY             :I   380 Other Personal                  fi   720 Laborl'lVlanagernert               n    E63   DIwC/DtWw (aos{g}}                    Exchange

                                                     il                                              PropertY Damage                          Relations                          TI   864 SSTD TitIE XVI                il   89O Other Statutory Actions
 f        195 Contract Product LiabilitY                  360 Other Personal
                                                                                                                                     A                                           O    865 RSI (a05{g}                   il   891 Agriculturat Acts
 lI       196 Franchise                                         lnjury                      :I   385 hoperty flarnage                     740 Railway Labor Act
                                                                                                                                                                                                                             S93 Environnwntal Matters
                                                     tl   362 Pemonal liurY -                        Product LiabilitY               n    751 Familyard Medical                                                        in
                                                                                                                                               Leave Act                                                               In     teS Freedom of Information
                                                              Medical MalPractice
                  RE@                                       CTWL XIGIIIS                     P*ISOFTER PETITIONS-                    t    790 Other Labor Litigation                  rErlnffi                         I         e*t
     I    210 Land Condemnation                      n 440 Other Civil Rights                  Il*beas Corpus:                       3    791 Employee Retirement                     870 Taxes tU.S. Plaintiff        in tm Arbitration
     A    22A Forc.closure                           J Ml Voting                            ,1 463 Alien Detainee                                Income Security Act                      or Defendant)                ln    fes Administrativc   Proccdure
                                                                                                                                                                                      8?l IRS-Third Party              i         ecr/Review or Appeal of
     t    230 Rent l.ease & Ejectment                8uZ Employment                         f 510 Motions to Vacate
     l1   240 Torts to [,and                         3 443 Housing/                                  Sentence                                                                             26 USC ?60e                  I         Rgency Decision
                                                                                                                                                                                                                             gSo Constitutiorality of
     J    ?45 Tort Product Liabiliry                          Accsmmodations                :    530 Geneml                                                                                                            ln
                                                                                                                                                                                                                       I
     [t   290 All Othc* Real ProPerfY                J    445 Amer. w/Disabilities -        f    535 Death PenaltY                        ., ,l,ryMIqnsTIpN,
                                                                                                                                     J 462 Naturalization ApPlication
                                                                                                                                                                             ,
                                                                                                                                                                                                                                 state Smrutes

                                                                EmploYment                       Other:
                                                     J    446   Amer. ur/Disabilities -     3    54O Mandamus      & Other           J eS Other Immigration
                                                                Other                       :I   550 Civil Rigl*s                                Actions
                                                     J    M8 Education                      iI   555 Prison Condition
                                                                                            f    560 Civil Detainee -
                                                                                                     Conditions of
                                                                                                     Confmement
                                                 |                                     .t                                        '

     V. ORIGIN (Place dn "X" in one Box only)
                     32 Removedfrom                                             tf 3                                      J 4        Reinstated or             D 5 Transferred                    36        Multidistrict           [f 8 Multidiskict
     ' l Orieinal
     Ht                                                                                     Remanded from                                                                              from
                                                                                                                                                                                                            Litigation -                 Litigation -
         Prdeeding         State Court                                                      Appellate Court                          Reopened                        Another District
                                                                                                                                                                                                            Transfer                     Direct File
                                                                                                                               filing         (Do not cite   iu*diaionsl swutes        unless diversiry):
                                                            Cit- the U^S, CiuiiStafute under which you                   are
                                                            42 USC 2000e-5, et seq. and 29 U$C 2601, ql seg,
     YL          CAUSE OT ACTION                            Brief description of cause:
                                                             Discrimination on the basis of sex (TiU9JII and retaliation for taki                                                       medical leave (FMl3
                                                                                                                                                                                           CHECK YES only if demanded in complaint:
     vlr.          REQUESTED rN                             T]     CHECK IF THIS IS A CLASS ACTION                                            DEM^AND $
                                                                                                                                                                                                JURY    DEMAFTD: I Yes                       flNo
          COMPLAIIYT:                                              UNDER RULE 23, F.R.Cv.P.

     vrrr. RELATED CASE(S)                                       (See instructiow):
                     IF ANy                                                                     JUDGE                                                                                  DOCKET NUMBER
                                                                                                      NATREOTAffORNEYOFRECORD./. .r-                                                                        i
                                                                                                                                                                 .t'./
                                            AMOLNT                                                    APPLYING IFP                                                JUDGE                                     MAC. JUDGE
           RECEIPT #
